Citation Nr: 1411053	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-32 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The February 2005 Rating Decision denied, inter alia, the Veteran's claim for service connection for sarcoidosis.  The Veteran filed a Notice of Disagreement in March 2005, which specifically indicated he was contesting all issues listed in the Rating Decision, to include the denial of sarcoidosis.  38 C.F.R. § 20.201 (2013).  The RO issued a Statement of the Case (SOC) in December 2005, and the Veteran filed his substantive appeal, Form 9, in December 2005.  Subsequently, the RO issued two Supplementary Statements of the Case and the case was sent to the Board.  The Board granted the Veteran's claim for service connection for sarcoidosis in December 2008.  The RO then issued the Veteran a Rating Decision implementing the Board Decision, and granted the Veteran a zero percent rating for his service-connected sarcoidosis in January 2009.  The Veteran filed a Notice of Disagreement with the noncompensable rating in March 2009.  The RO issued a SOC in July 2009 and the Veteran perfected his appeal with a Form 9 in September 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination for sarcoidosis in October 2004.  The Veteran's representative has also requested a current VA examination to determine the current severity of the Veteran's service-connected sarcoidosis.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his service-connected sarcoidosis.    

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected sarcoidosis.  The examiner must review the claims folder in conjunction with the examination.  

The examiner should offer an opinion as to whether the Veteran's sarcoidosis has been characterized by pulmonary involvement with persistent symptoms requiring the use of one or more corticosteroids.

If so, the examiner should specify all dates or date ranges for which the Veteran has been on corticosteroid treatment for sarcoidosis.

Additionally, for each range of dates of corticosteroid treatment for sarcoidosis, the examiner should state whether the corticosteroid treatment was (1) chronic low dose (maintenance) or intermittent, or (2) systemic high dose (therapeutic) for control.

Finally, the medical expert should state whether the Veteran's sarcoidosis results in chronic bronchitis or extra-pulmonary involvement, and, if so, describe the resulting disorders and explain the etiological connection to the Veteran's sarcoidosis.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


